Case 2:19-cv-00275-JDC-KK Document 35 Filed 04/20/20 Page 1 of 3 PageID #: 300



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


GREGORY C. KAPORDELIS #63122-053                  CASE NO. 2:19-CV-00275 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

P. MYERS                                          MAGISTRATE JUDGE KAY


                              MEMORANDUM ORDER

       Before the court is a Motion for Relief from Judgment [doc. 27] filed by petitioner

Gregory C. Kapordelis, who is an inmate in the custody of the Bureau of Prisons. The

government opposes the motion. Doc. 30. Kapordelis seeks relief under Federal Rule of

Civil Procedure 60(b) of this court’s judgment denying his petition for writ of habeas

corpus under 28 U.S.C. § 2241, in which he sought to reverse a prison disciplinary

conviction that resulted in his loss of good conduct time. See doc. 20. Kapordelis has also

appealed the court’s judgment to the United States Fifth Circuit Court of Appeals. Doc. 25.

       Kapordelis was convicted of destroying, altering, or damaging government property

in excess of $100, after a CPAP mask in his possession (valued at $200) was damaged.

Doc. 1, att. 2, pp. 10–12. Kapordelis first challenged the conviction on the grounds that

there was no evidence he intentionally broke the mask. He now disputes the fit of the charge

based on his belief that the broken piece of his mask did not amount to more than $100 in

damage.

       To this end Kapordelis relies on a diagram of the mask, which does not contain any

pricing specifications, and a sworn declaration purportedly authored by corrections officer
Case 2:19-cv-00275-JDC-KK Document 35 Filed 04/20/20 Page 2 of 3 PageID #: 301



Brian Deville. Doc. 27, atts. 1 & 2. In the latter, the declarant opines that the damage

appeared to be “a cheap piece of plastic that could only cost about five or ten dollars to

replace.” Doc. 27, att. 1. In response, however, the government produces a subsequent

sworn declaration. Doc. 30, att. 2. There Deville denies any personal knowledge of the

damage and further maintains that he never signed Kapordelis’s declaration or gave

Kapordelis permission to sign his name. Doc. 30, att. 2.

       The filing of a notice of appeal generally divests the district court of jurisdiction

over aspects of the case involved in the appeal. E.g., Henry v. Indep. Am. Sav. Ass’n, 857

F.2d 995, 997–98 (5th Cir. 1988). As the government notes, the district court has limited

power to consider a Rule 60(b) motion filed after a notice of appeal. Travelers Ins. Co. v.

Liljeberg Enterps., Inc., 38 F.3d 1404, 1407 n. 3 (5th Cir. 1994) (citing Willie v.

Continental Oil Co., 746 F.2d 1041, 1046 (5th Cir. 1984)). The court may only grant such

a motion, however, with leave from the circuit court. Id.

       Rule 60(b) allows the district court to grant relief from a final judgment on certain

enumerated grounds, including fraud, mistake, or newly discovered evidence. The purpose

of the rule “is to balance the principle of finality of a judgment with the interest of the court

in seeing that justice is done in light of all the facts.” Hesling v. CSX Transp., Inc., 396

F.3d 632, 638 (5th Cir. 2005). Kapordelis’s motion appears to arise under Rule 60(b)(3),

which applies where the adverse party engaged in fraud or other misconduct, or Rule

60(b)(6), based on “extraordinary circumstances” justifying relief. In both instances, the

moving party bears the burden of showing grounds for setting aside the judgment. Id. at

641–43.


                                               -2-
Case 2:19-cv-00275-JDC-KK Document 35 Filed 04/20/20 Page 3 of 3 PageID #: 302



       Here Kapordelis fails to show circumstances justifying the extraordinary relief he

seeks. Kapordelis was charged with damaging government property worth more than $100,

not inflicting damage quantified at more than $100. Even if he could show that his

interpretation of the rule is correct and that the Deville declaration is authentic, there is no

basis for substituting Deville’s judgment on the nature of damage, cost, or availability of

replacement parts for that of the disciplinary hearing officer. Kapordelis may assert these

arguments on appeal with his continuing objections to the sufficiency of evidence in his

case. Accordingly, the motion [doc. 27] is DENIED.

       THUS DONE AND SIGNED in Chambers on this 20th day of April, 2020.


                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                              -3-
